Citation Nr: 1424878	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for service-connected left elbow disability, characterized as status post removal left epicondylar medial fragment and transposition of ulnar nerve with scar and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran provided testimony at a hearing conducted via videoconference by the undersigned Veterans Law Judge in August 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND


In the course of his August 2012 hearing, the Veteran essentially argued that his service-connected left elbow disorder now under Board consideration had become worse since he was last examined in May 2011.  Specifically, he commented that he had less than 110 degrees of "extension" of his elbow.  See page three of hearing transcript (transcript).  The Board suspects that the Veteran may have mistaken the word "extension" for "flexion."  He added these findings were different than those reported at the VA examination.  The Veteran complained of left elbow symptoms including pain, locking and trouble with gripping objects and mentioned that he had neurologic symptoms, in the form of tingling running down into his two last (smallest) fingers.  At the May 2011, the last VA examination of the Veteran's elbow, the Veteran did not complain of trouble gripping or of neurologic-based symptoms, and neurologic examination was essentially negative.  

As the Veteran asserts his service-connected disability has worsened and may now include neurological manifestations, a new examination is required  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his left elbow and related complaints since March 2012.  After securing the necessary release, the RO should obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate examination in order to determine the current severity of his left elbow disability.  The claims folder and any pertinent records must be made available to the examiner for review. 

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitations of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The examiner should specifically discuss any neurological residuals of the Veteran's left elbow disability.  Specifically, the examiner should state whether the Veteran has any neurological manifestations due to his left elbow disability, and if so, he or she should provide any relevant findings.

The examiner should describe any residual scar(s) in detail, noting whether it is deep, superficial, unstable, or painful on objective demonstration.  (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).

3.  The Veteran is hereby notified that it is his responsibility to report for any VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Following completion of all indicated development, the RO/AMC should review (to include all additional evidence associated with the record pursuant to this remand) and readjudicate the instant claim for an initial compensable evaluation.  If the benefits sought on appeal are not granted in full, the RO/AMC shall issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



